March 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  BOBIE KENNETH TOWNSEND, Appellant

NO. 14-14-00103-CV                          V.

  MONTGOMERY CENTRAL APPRAISAL DISTRICT; MONTGOMERY
     CENTRAL APPRAISAL DISTRICT, CHIEF APPRAISER MARK
 CASTLESCHOULDT IN HIS OFFICIAL AND INDIVIDUAL CAPACITIES;
APPRAISAL REVIEW BOARD OF MONTGOMERY COUNTY, TEXAS; AND
  APPRAISAL REVIEW BOARD OF MONTGOMERY COUNTY, TEXAS,
   CHAIRMAN TERRY BOWIE IN HIS OFFICIAL AND INDIVIDUAL
                     CAPACITIES, Appellees
               ________________________________

       This cause, an appeal from the judgment signed September 17, 2013 in favor
of appellees, Montgomery Central Appraisal District; Montgomery Central
Appraisal District, Chief Appraiser Mark Castleschouldt in his Official and
Individual Capacities; Appraisal Review Board of Montgomery County, Texas;
and Appraisal Review Board of Montgomery County, Texas, Chairman Terry
Bowie in his Official and Individual Capacities, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant Bobie Kenneth Townsend to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.